Name: Council Regulation (EC) No 1983/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas and ceilings and established Community surveillance for certain fish and fishery products originating in the Faroe Islands and establishing the detailed provisions for amending and adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  Europe;  economic analysis
 Date Published: nan

 15. 8 . 95 EN Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1983/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas and ceilings and established Community surveillance for certain fish and fishery products originating in the Faroe Islands and establishing the detailed provisions for amending and adapting these quotas THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Whereas, by the Agreement in the form of an exchange of letters between the European Community and the Government of Denmark and the Home Government of the Faroe Islands amending Tables I and II of the Annex to Protocol 1 of the Agreement between the European Economic Community, of the one part, and the Govern ­ ment of Denmark and the Home Government of the Faroe Islands, of the other part, signed on 2 December 1991 (3), certain amendments were made in the table of products listed in the Annexes to the said Agreement ; Having regard to the proposal from the Commission , Whereas Article 3 and 8 of the Agreement between the European Economic Community, of the one part, and the Government and Denmark and the Home Government of the Faroe Islands, of the other part, signed on 2 December 1991 ('), provided for the abolition of customs duties applicable to imports into the Community of certain fish and fishery products listed in Protocol 1 attached to the said Decision ; Whereas, for reasons of simplification, provision should be made to empower the Commission to give effect, fol ­ lowing receipt of the opinion of the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (4), to necessary amendments and technical adaptations to the Annexes to this Regulation arising from amendments of the combined nomenclature and Taric codes and to adaptations of volume, periods and quota rates arising from decisions by the Council or by the Commission : Whereas the abolition is subject to Community tariff quotas and ceilings and, for some of these products, Community statistical surveillance ; whereas the said Community tariff quotas and ceilings in respect of products originating in the Faroe Islands should therefore be opened for the volumes indicated respectively in Annexes I and II to this Regulation and Community statistical surveillance established in respect of the products listed in Annex III thereto ; Whereas this Regulation may apply in the case of any amendment of the said Agreement in the form of an exchange of letters which may specify the products eligible for tariff quotas or subject to statistical surveil ­ lance, quota-volumes, duties and tariff periods, and any eligibility criteria ; whereas provision should therefore be made for the Commission to make corresponding amend ­ ments to this Regulation and the Annexes thereto, after first having obtained the opinion of the Customs Code Committee ; Whereas the preferential rates of duty indicated in Annexes I, II and III apply only where the free-at-frontier price determined by the Member States in accordance with Article 22 of Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products and aquaculture (2) is at least equal to the reference price set, or to be set, by the Community for the products or categories of products concerned : Whereas the Agreement provides for tariff quotas, tariff ceilings and statistical surveillance for an indefinite period ; whereas, therefore, to make its implementation (') OJ No L 371 , 31 . 12. 1991 , p. 2. (2) OJ No L 388 , 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p . 1 ). (3) OJ No L 54, 10 . 3 . 1995, p. 25 . (4) OJ No L 302, 19 . 10 . 1992, p. 1 . No L 192/2 I EN I Official Journal of the European Communities 15. 8 . 95 listed in Annex I and originating in the Faroe Islands shall be suspended at the levels and within the limits of the Community tariff quotas specified therein. Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate administrative measure to ensure efficient opera ­ tion . more efficient and simpler, this Regulation should apply on a multiannual basis ; Whereas equal and continuous access to the quotas in respect of the products listed in Annex I should be ensured for all Community importers and the rates of duty laid down for the quotas should be applied consis ­ tently to all imports of the products in question in all Member States until the quotas are exhausted ; Whereas the Community should take the decision to open tariff quotas in the execution of its international obligations ; whereas, to ensure the efficiency of a common administration of these quotas, there is no reason why the Member States should not be autho ­ rized to draw from the quota-volumes the necessary quan ­ tities corresponding to actual imports ; whereas this method of administration does, however, require close cooperation between the Member States and the Commis ­ sion, which must be able to monitor the rate at which the quotas are used up and inform the Member States accord ­ ingly ; Whereas, in respect of products listed in Annex II and subject to Community tariff ceilings, Community surveil ­ lance may be effected by charging imports of these products against the ceilings at Community level as and when the products are presented at customs and declared for free circulation ; whereas this method of administering the ceilings should enable customs duties to be restored as soon as the ceilings in question are reached at Community level ; Whereas this method of administering the ceilings calls for close and speedy cooperation between the Member States and the Commission, which must be able to monitor the level reached by imports charged against the ceilings and inform the Member States accordingly ; whereas this cooperation should be close enough to allow the Commission to take the appropriate steps to restore customs duties as soon as one of the ceilings is reached ; Whereas, for the products listed in Annex III, it would seem appropriate to have recourse to the system of statis ­ tical surveillance administered by the Commission pursuant to the relevant provisions of Regulations (EEC) No 1736/75 0 and (EEC) No 2658/87 (2), Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State accom ­ panied by a request for preferential treatment and by a movement certificate, and his declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission accordingly, draw a quantity from the quota concerned to satisfy the require ­ ment. Applications for drawings from the quotas shall indicate the date on which the declarations were accepted and shall be sent to the Commission forthwith . Drawings shall be granted by the Commission on the basis of the date when the declarations for free circulation were accepted by the customs authorities of the Member State concerned, provided the available balance is suffi ­ cient. Where a Member State fails to use the quantities drawn it shall return them as soon as possible to the relevant quota. Where the quantities applied for are in excess of the available balance, allocation shall be made in proportion to the requirements. The Member State shall be informed by the Commission of the quantities drawn. HAS ADOPTED THIS REGULATION : Article 4 1 . From 1 January to 31 December each year imports into the Community of certain products originating in the Faroe Islands, listed in Annexes II and III, shall be subject respectively to import ceilings and Community surveillance . The description of the products referred to in the first subparagraph, the ceilings and the customs duty appli ­ cable are specified in the said Annexes . 2 . Imports shall be charged against the ceilings as and when the products are presented to customs under cover of declarations for free circulation accompanied by a movement certificate complying with the rules laid down in the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to Decision 91 /668/EEC. Article 1 From 1 January to 31 December each year, the customs duty available to imports into the Community of products (&gt;) OJ No L 183, 14. 7. 1975, p. 3. (2) OJ No L 256, 7. 9 . 1987, p. 1 . 15. 8 . 95 EN Official Journal of the European Communities No L 192/3 Goods may be charged against the ceiling only if the movement certificate is presented before the date when collection of customs duty is resumed. Utilization of ceilings shall be recorded at Community level on the basis of imports charged against them as specified in the first and second subparagraphs . Member States shall inform the Commission of any import operation carried out in accordance with the procedure determined above at the intervals and within the deadlines laid down in paragraph 4. 3 . As soon as the ceilings are reached, the Commission may, by adopting a Regulation , resume the collection of the customs duties applicable to third coun ­ tries until the end of the calendar year. 4 . Member States shall send the Commission, no later than the 15th of each month, the statements showing the quantities charged during the preceding month . 5 . The statistical surveillance provided for in respect of products specified in Annex III shall be carried out at Community level on the basis of imports charged as specified in the first subparagraph of paragraph 2 and notified to the Statistical Office of the European Commu ­ nities pursuant to Regulations (EEC) No 1736/75 and (EEC) No 2658/87 . Article 6 1 . The Commission shall be assisted by the Customs Code Committee . 2. The Commission's representative shall submit a proposal to the Committee concerning the measures to be taken . The Committee shall give its opinion on the proposal within a time limit to be specified at the chair ­ man's discretion, depending on the urgency of the matter in question . The Committee shall give its opinion by a majority vote as laid down in Article 148 (2) of the Treaty for acts which the Council is required to adopt on a proposal from the Commission . In Committee votes, the Member States' votes shall be weighted according to the method given in Article 148 (2). The chairman shall not vote . The measures adopted by the Commission shall apply with immediate effect. However, if they differ from the Committee's opinion, the Commission shall immediately submit the proposed measures to the Council . In this case, the Commission shall delay their implementation for three months from the date of submission . The Council may take a different decision, by a qualified majority, within the time limit specified in the previous subparagraph. 3 . The Committee may examine any question concer ­ ning the application of this Regulation which is raised by its chairman either at the latter's initiative or at the request of a Member State . Article 7 Rates of duty specified in Annexes I, II and III shall apply only where the free-at frontier price determined by Member States in accordance with Regulations (EEC) No 3759/92 and (EC) No 3318/94 is at least equal to the reference price set or to be set by the Community in respect of the products or categories of products concerned . Article 5 1 . The provisions necessary to apply this Regulation, in particular : (a) any technical amendments and adaptations which may be needed as a result of changes to the combined nomenclature or Taric codes ; (b) any adaptations needed following a change to the Agreement between the European Community and the Faroe Islands, as approved by an act of the Council, shall be adopted in accordance with the procedure set out in Article 6 (2). 2 . The provisions adopted pursuant to paragraph 1 do not authorize the Commission to :  carry over preferential quantities from one quota period to another,  amend the timetables laid down in the Agreements or protocols,  transfer quantities from one quota to another,  open and administer quotas resulting from new agree ­ ments,  adopt legislation affecting the administration of quotas subject to import certificates. Article 8 The Commission shall adopt all appropriate measures, in close cooperation with the Member States, to apply this Regulation . Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. No L 192/4 EN Official Journal of the European Communities 15 . 8 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA No L 192/515 . 8 . 95 EN Official Journal of the European Communities ANNEX I On certain fish and fishery products subject to tariff quotas Order No CN code Taric sub ­ division Description Rateof duty Tariff quotas (tonnes) 39.0671 0301 Live fish : 700 ( »)  Other live fish : ex 0301 91 00 * 10   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) :  Trout (Salmo gairdneri) 0 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : ex 0302 11 00 * 10   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) :  Trout (Salmo gairdneri) 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 :  Other salmonidae, excluding livers and roes : ex 0303 21 00 * 10   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) :  Trout (Salmo gairdneri) 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 10  Fresh or chilled :   Fillets :    Of freshwater fish : ex 0304 1011 * 10     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2):  Of trout (Salmo gairdneri) 0 0304 20  Frozen fillets :   Of freshwater fish : ex 0304 20 11 * 10    Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) : 0304 90  Of trout (Salmo gairdneri) 0 ex 0304 90 10 * 1 1  Other : _ _ _ Of freshwater fish :  Of trout (Salmo gairdneri) 0 39.0673 0301 Live fish : 4 900 (')  Other live fish : 0301 99 Other :    Freshwater fish : Official Journal of the European Communities 15. 8 . 95No L 192/6 1 EN 1 Order No CN code Taric sub ­ division Description Rateof duty Tariff quotas (tonnes) 09.0673 ex 0301 99 11     Pacific salmon (Oncorhynchus spp.) (cont 'd) Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)(3): 0      Atlantic salmon (Salmo salar) 0 * 20 ______ young 0 * 30 ______ other 0 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : ex 0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (3) : 0    Atlantic salmon (Salmo salar) 0 _ _ _ _ whole 0 * 13     gutted, with 'head on' 0 * 15     gutted and with head removed 0 * 19     other 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 :  Other salmonidae, excluding livers and roes : ex 0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho): 0    Atlantic salmon (Salmo salar) 0 * 21     whole 0 * 23     gutted, with 'head on' 0 * 25  gutted and with head removed 0 * 29    _ other 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 1 0  Fresh or chilled :   Fillets : _   Of freshwater fish : ex 0304 10 13 * 10     Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (3) :  Of Atlantic salmon (Salmo salar) 0 0304 20  Frozen fillets :   Of freshwater fish : ex 0304 20 13 * 10    Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)(3):  Of Atlantic salmon (Salmo salar) 0 0304 90 - Other : ex 0304 90 10 * 1 3    Of freshwater fish :  Of Atlantic salmon (Salmo salar) 0 15 . 8 . 95 | EN Official Journal of the European Communities No L 192/7 Order No CN code Taric sub ­ division Description Rate of duty Tariff quotas (tonnes) 09.0675 1604 Prepared or preserved fish ; caviar and caviar substi- 400 tutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : ex 1604 11 00 * 30   Salmon :  Atlantic Salmon (Salmo salar) 0 1604 19 Other : ex 1 604 19 10 * 1 0    Salmonidae, other than salmon :  Trout (Salmo gairdneri) 0 1 604 20  Other prepared or preserved fish : ex 1604 20 10 * 30   Of salmon :  Of Atlantic salmon (Salmo salar) 0 ex 1604 20 30 * 10   Of salmonidae, other than salmon :  Of trout (Salmo gairdneri) 0 09.0677 1604 Prepared or preserved fish ; caviar and caviar substi- 150 tutes prepared from fish eggs :  Fish, whole or in pieces , but not minced : 1 604 12   Herrings : 1604 12 10    Fillets , raw merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 0 1 604 15   Mackerel :    Of the species Scomber scombrus and Scomber japonicus ex 1604 15 11 * 10 Fillets :  Of the species Scomber scombrus 0 ex 1604 15 19 * 10 Other :  Of the species Scomber scombrus 0 1 604 20  Other prepared or preserved fish : ex 1 604 20 50    Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopxis unicolor : * 40  Of mackerel of the species Scomber scombrus 0 ex 1 604 20 90    Of the other fish ' 10 Of herring 0 09.0681 1604 19 Other : 1200    Other :     Other : 1604 19 92 _____ c0d (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0 1604 19 93 _____ Coalfish (Pollachius virens) 0 1604 19 94 _____ Hake (Merluccius spp., Uropbycis spp.) 0 1604 19 95   _ _  Alaska pollack (Theragra chalco ­ gramma) and pollack (Pollachius pollachius) 0 1604 19 98 Other 0 1 604 20  Other prepared or preserved fish : ex 1604 20 05   Preparations of surimi : 0 No L 192/8 [ EN Official Journal of the European Communities 15. 8 . 95 Order No CN code Taric sub ­ division Description Rateof duty Tariff quotas (tonnes) 09.0681 ex 1604 20 90    Of other fish (cont 'd) * 20 Preserved smoked coalfish 0     Brisling or sprats (Sprattus sprattus): * 30      in airtight cans (TN-018)(*) 0 * 35 _____ Other 0 * 40     Of mackerel (Scomber australasicus) 0 * 50     Lamprey 0 * 90 Other 0 09.0679 1605 Crustaceans, molluscs and other aquatic invertebrates, 2 000 prepared or preserved : 1605 20  Shrimps and prawns : 1605 20 10   In airtight containers 0   Other : 1605 20 91    In immediate packings of a net content not exceeding 2 kg 0 1605 20 99 Other 0 ex 1605 40 00  Other crustaceans : * 20  Nephrops norvegicus 0 (') Figures refer to the commercial presentation 'whole and gutted . For imports falling within HS code 0304, a coefficient of 2 shall be applied for quantities drawn from the respective tariff quota reference ceiling. (2) Note new scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (3) Oncorhynchus spp. : with the exception of the species listed in footnote 2, also Oncorhynchus apache and Oncorhynchus chrysogaster. (*) 'Airtight cans' means cans which are soldered or bonded in such a manner that neither air nor germs can penetrate and which cannot be opened other than by the process of deterioration . No L 192/915. 8 . 95 EN Official Journal of the European Communities ANNEX II On certain fishery products subject to Community tariff ceilings Order No CN code Taric sub ­ division Description Rate of duty Amount of tariff ceiling (tonnes) 17.0011 0302 Fish, fresh or chilled, excluding fish fillets and other 2 000 (') fish meat of heading No 0304 : 0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 90   From 16 June to 14 February 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : 0303 50  Herring, (Clupea harengus, Clupea pallasii), exclu ­ ding livers and roes : 0303 50 90   From 16 June to 14 February 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 20 - Frozen fillets : 0304 20 75   Of herring (Clupea harengus, Clupea pallasii) 0  Other :   Other :    Of herring (Clupea harengus, Clupea pallasii) : 0304 90 25     From 16 June to 14 February 0 17.0013 0302 Fish, fresh or chilled, excluding fish fillets and other 3 000 fish meat of heading No 0304 : 0302 64   Mackerel (Scomber scombrus, Scomber australa ­ sicus, Scomber japonicus) : ex 0302 64 90 * 10    From 16 June to 14 February :  Mackerel (Scomber scombrus) 0 17.0015 0304 Fish fillets and other fish meat (wether or not 25 000 minced), fresh, chilled or frozen : 0304 20  Frozen fillets : 0304 20 31   Of coalfish (Pollachius virens) 0 0304 90 - Other :   Other : 0304 90 41    Of coalfish (Pollachius virens) 0 17.0017 0305 Fish, dried, salted or in brine ; smoked fish, whether 5 000 or not cooked before or during the smoking process ; fish meal fit for human consumption : 0305 30  Fish fillets, dried, salted or in brine, but not smoked : 0305 30 50   Of lesser or Greenland halibut (Reinhardtius hippoglossoid.es), salted or in brine 0 0305 30 90 Other 0 No L 192/ 10 I EN I Official Journal of the European Communities 15. 8 . 95 Older No CN code Taric sub ­ division Description Rate ofduty Amount of tariff ceiling (tonnes) 17.0019 0305 Fish, dried, salted or in brine, smoked fish, whether or 1 000 not cooked before or during the smoking process ; fish meal fit for human consumption :  Smoked fish, including fillets : ex 0305 41 00 * 10   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (3) :  Atlantic salmon (Salmo salar) 0 0305 49   Other : 0305 49 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 0 0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 0 ex 0305 49 30 * 10    Mackerel (Sccomber scombrus, Scomber australasicus, Scomber japonicus) :  Mackerel (Scomber scombrus) 0 ex 0305 49 40 * 10    Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) :  Trout (Salmo gairderi) 0 0305 49 50    Eels (Anquilla spp.) 0 0305 49 90 Other 0 17.0021 0302 Fish, fresh or chilled, excluding fish fillets and other 12 600 (1 ) fish meat of heading No 0304 :  Other fish, excluding livers and roes : 0302 69 Other : _ _ _ _ Redfish (Sebastes spp.) : 0302 69 31      Of the species Sebastes marinus 0 ex 0302 69 33 * 10 _____ Other :  Of the species Sebastes mentella 0 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 :  Other fish, excluding livers and roes : 0303 79 Other :    Saltwater fish :     Redfish (Sebastes spp.) : 0303 79 35      Of the species Sebastes marinus 0 15. 8 . 95 1 EN | Official Journal of the European Communities No L 192/ 11 Older No CN code Taric sub ­ division Description Rate of duty Amount of tariff ceiling (tonnes) 17.0021 ex 0303 79 37 ' 10 Other : (contd) _ of thg species Sebastes mentella 0 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 10  Fresh or chilled   Fillets    Other : 0304 1 0 35     Of the fish (Sebastes spp.) 0 0304 20  Frozen fillets :   Of redfish (Sebastes spp.) : 0304 20 35    Of the species Sebastes marinus 0 ex 0304 20 37 * 10 Other :  Of the species Sebastes mentella 0 1 7.0023 0304 Fish fillets and other fish meat (whether or not 3 000 minced), fresh, chilled or frozen : 0304 10  Fresh or chilled   Fillets :    Other : 0304 1 0 33     Of coalfish (Pollachius virens) 0 0304 10 38 Other 0 17.0025 0304 Fish fillets and other fish meat (whether or not 550 minced), fresh, chilled or frozen : 0304 20  Frozen fillets : 0304 20 43   Of ling (Molva spp.) 0 17.0027 0304 Fish, fillets and other fish meat (whether or not 1 800 (') minced), fresh, chilled or frozen : 0304 20  Frozen fillets : ex 0304 20 96 * 40   Other :  Of blue whiting 0 0304 90 - Other :   Other : 0304 90 59     Of blue whiting (Micromensitius poutassou o Gadus poutassou) 0 17.0029 0305 Fish, dried, salted or in brine ; smoked fish, whether 1 400 or not cooked before or during the smoking process ; fish meal fit for human consumption :  Fish, salted but not dried or smoked and fish in brine : 0305 69 Other : 0305 69 90 Other 0 No L 192/ 12 | EN [ Official Journal of the European Communities 15. 8 . 95 Order No CN code Taric sub ­ division Description Rate ofduty Amount of tariff ceiling (tonnes) 17.0031 0306 Crustaceans, whether in shell or not, live, fresh, 11 000 chilled, frozen, dried, salted or in brine, curstaceans , in shell , cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : 0306 13   Shrimps and prawns : 0306 13 10    Of the family pandalidae 0 17.0033 0305 Fish, dried, salted or in brine ; smoked fish whether or 500 not cooked before or during the smoking process ; fish meal fit for human consumption :  Fish, salted but not dried or smoked and fish in brine : 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 0 1604 Prepared or preserved fish, caviar or caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : 1604 12   Herrings :    Other : 1604 12 91     In airtight containers 0 1604 12 99 Other 0 (') Figures refer to the commercial presentation whole and gutted . For imports falling within HS code 0304, a coefficient of 3 shall be applied for quantities drawn from this reference ceiling. I 1) Change of scientific names . Obsolete scientific name Replaced by Salmo gairdneri Oncorhyncbus mykiss Salmo clarki Oncorhyncbus clarki Salmo aguabonita Oncorhyncbus aguabonita Salmo gilae Oncorhyncbus gilae (3) Oncorhyncbus spp. : with the exception of the species listed in footnote 2 as well as Oncorhyncbus apache and Oncorhyncbus chrysogaster. No L 192/1315. 8 . 95 [ EN Official Journal of the European Communities ANNEX III On fish subject to statistical surveillance Order No CN code Taric sub ­ division Description Rate of duty 17.0035 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Flat fish (Pleuronettidi, Botidi, Cinoglossidi, Soleidi Scoftalmidi and Citaridi), excluding livers and roes : 0302 29 Other : 0302 29 90 Other 0 17.0037  Other fish , excluding livers and roes : 0302 69 Other :    Saltwater fish : 0302 69 91     Horse mackerel (sead) (Caranx trachurÃ s, Tracburus trachurus) 0 0302 69 92     Pink cusk-eel (Genypterus blacodes) 0 0302 69 93     Fish of the species Kathetostoma giganteum 0 0302 69 96 Other 0 17.0039 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304  Other fish , excluding livers and roes : 0303 79 Other :    Saltwater fish : 0303 79 91     Horse mackerel (sead) (Caranx trachurus, Trachurus trachurus) 0 0303 79 92     Blue grenadier (Macruronus novaezealandiae) 0 0303 79 93     Pink cusk-eel (Genypterus blacodes) 0 0303 79 94     Fish of the species Pelotreis flavilatus and Peltorham ­ phus novaezealandiae 0 0303 79 95     Fish of the species Kathetostoma giganteum 0 0303 79 96 Other 0 17.0041 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 20  Frozen fillets : 0304 20 91   Of blue grenadier (Macruronus novaezealandiae) 0 ex 0304 20 96   Other :  Other, excluding blue whiting * 20    Of halibut (Reinhardtius Hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis) 0 * 70    Of the species Patagonian grenadier (Macruronus magella ­ nicus) and patagonian rockcod (Salilota australis) 0 * 90 Other 0 17.0043 0304 90 - Other : 0304 90 97 Other 0